NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BRUCE SWINFORD,
Petitioner,
V.
DEPARTMENT OF TRANSPORTATION,
Respondent.
2010-3025
Petition for review of the Merit Systems Protection
Board in DC1221070032-B-2.
ON MOTION
ORDER
Bruce SWinford moves for a 10-day extension of time,
until August 6, 2010, to file his reply brief, and for a 10-
day extension of tin1e, until Aug"ust 20, 2010, to file the
joint appendix
Upon consideration thereof,
I'r ls OR1)ERED THAT:

SWINFORD V. TRANSPORTATION
The motion is granted
AUG ~ 2 2010
Date
oc: J ay P. Holland, Esq.
Jane W. Vanneman, Esq.
s21
2
FOR THE COURT
lsi J an I-Iorba13§
J an Horba1y
Clerk
"S~,asvir§§tlPz.ss'°“
AUG 02 2010
1ANHoRaALv
ama
§ 5